HANNAH D. STRATTON, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Stratton v. CommissionerDocket No. 7841.United States Board of Tax Appeals5 B.T.A. 1025; 1927 BTA LEXIS 3683; January 10, 1927, Promulgated 1927 BTA LEXIS 3683">*3683  A widow maintaining a residence for herself and her daughter, who is an adult and not dependent on her mother for support, is not entitled to the exemption granted the head of a family by section 216(c), Revenue Act of 1921, though she in fact contributes to the support of her daughter.  Hannah D. Stratton pro se.  Brice Toole, Esq., for the respondent.  MILLIKEN 5 B.T.A. 1025">*1025  This proceeding results from the determination by respondent of a deficiency in income tax for the calendar year 1921, in the amount of $80.  The deficiency is due to the reduction of the personal exemption of petitioner from $2,000 to $1,000.  The proceeding was submitted upon a stipulation of facts.  5 B.T.A. 1025">*1026  FINDINGS OF FACT.  Petitioner is a widow residing at Moylan, Pa., and maintains a residence for herself and unmarried daughter.  The unmarried daughter is not a minor and is not dependent upon petitioner for support, although petitioner does contribute to her support.  OPINION.  MILLIKEN: Section 216 of the Revenue Act of 1921 provides that certain credits shall be allowed individuals for the purpose of computing the normal tax: (c) In case of a single person, 1927 BTA LEXIS 3683">*3684  a personal exemption of $1,000; or in the case of the head of family or a married person living with husband or wife, a personal exemption of $2,500, unless the net income is in excess of $5,000, in which case the personal exemption shall be $2,000.  * * * The question to be decided is whether petitioner is entitled to an exemption as the head of a family in the amount of $2,000 or to an exemption of only $1,000.  Petitioner contends that she is entitled to the credit allowed the head of a family, for the reason that she maintains a home, her daughter lives with her, and she contributes to her support.  The daughter is not a minor, nor does it appear that she depended for her chief support upon her mother.  Apparently, she has income of her own sufficient in itself to constitute her chief support.  In the absence of the daughter being in any material or legal degree dependent upon her mother for support, the petitioner does not support and maintain a dependent so that she may be classed as the head of a family within the purview of section 216(c) of the Revenue Act of 1921.  Judgment will be entered for the Commissioner.